PER CURIAM: *
The judgment of the district court is affirmed.
That court has fully explained the reasons for dismissing the case. The pleading of the plaintiff fails to meet the legal requirements for a claim, lacking specifics for fault or injury to support a claim of constitutional violation.
The record shows a disregard of the law by the plaintiff and authorized conduct by the officer to deal with the circumstances.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.